Citation Nr: 0422335	
Decision Date: 08/13/04    Archive Date: 08/20/04	

DOCKET NO.  02-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1982 to June 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
VARO in Louisville, Kentucky, which granted service 
connection for bilateral mixed hearing loss and assigned a 
noncompensable disability evaluation, effective August 21, 
2001, the date of receipt of the veteran's claim.  The Board 
notes that service connection for tinnitus was granted in 
that rating decision and a 10 percent disability rating was 
assigned, effective August 21, 2001.  

The case was previously before the Board in August 2003 at 
which time it was remanded for procedural purposes.  The 
requested development has been accomplished and the case has 
been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.  

2.  The veteran has Level I hearing in the right ear and 
Level I hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 
6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2000).  In 
addition, regulations implementing the VCAA were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).  

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA is also 
required to notify a claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative, if any, of what portion, if any, of the 
evidence is to be provided by the claimant, and what part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Additionally, VA must also request that the appellant provide 
any evidence in his possession that pertains to the claim. 

In this particular case, the Board finds the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or its 
implementing regulations.  Indeed, the Board specifically 
remanded the case in August 2003 in order that the veteran 
might be informed of the evidence and information necessary 
to substantiate his claim in accordance with the VCAA.  

The Board notes that a review of the record discloses the 
veteran has been afforded two audio examinations by VA in the 
recent past.  The veteran himself has not identified any 
outstanding evidence or information that could be obtained to 
substantiate this claim.  The Board is unaware of any such 
outstanding evidence or information.  In sum, based on the 
record, the Board concludes therefore that the veteran has 
been informed of what is required of him and of VA in 
connection with his claim.  The Board finds that the 
development of the claim has been consistent with the 
provisions of the VCAA.  Accordingly, the Board will proceed 
to a decision on the merits as to the issue on appeal. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is intended to represent the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321.  Separate diagnostic codes 
identify the various disabilities.  Such diagnostic codes 
will be discussed where appropriate below.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  In cases where the 
original rating assigned is appealed, as in this case, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 
(2003).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 
are used to calculate the rating to be assigned.  38 C.F.R. 
§ 4.85 (2003).  

The pertinent evidence of record includes the report of a VA 
audiology examination accorded the veteran in February 2002.  
The claims file was reviewed by the examiner.  Pure tone 
thresholds, in decibels, were as follows:  




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
25
20
25
60
55
40
LEFT
40
35
40
70
105+
63+

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  

The diagnoses were mild sloping to moderately severe mixed 
hearing loss in the right ear and mild sloping to severe to 
profound mixed hearing loss in the left ear.  Speech 
discrimination scores were reported as excellent bilaterally 
because of the conductive components bilaterally and abnormal 
tympanograms.  

The veteran was accorded another audiometric examination by 
VA in October 2002.  The medical record was reviewed by the 
examiner.  The test results were described as consistent with 
those obtained during the aforementioned February 2002 
examination.  The veteran complained that he needed to see 
the speaker's face in order to understand what was being 
said.  He claimed he had more difficulty hearing and 
understanding children's voices and female voices.  He also 
complained of tinnitus, which the Board notes is already 
service connected. 

On examination pure tone thresholds, in decibels, were as 
follows:  




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
35
30
30
60
60
45
LEFT
35
30
35
50
100
54

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
Right tympanogram was within normal limits Type A, while left 
ear tympanogram was Type C with no change after Valsalva.  

The diagnoses were mild sloping to moderately severe 
sensorineural hearing loss in the right ear and mild sloping 
to moderate to profound sensorineural hearing loss in the 
left ear.  Slight conductive components were noted 
bilaterally at 500 hertz and 1,000 hertz.  Speech 
discrimination scores were excellent bilaterally.  The 
veteran was to be monitored every six months at the ear, 
nose, and throat clinic.  Medical clearance was granted for 
the use of hearing aids.  

Under the applicable schedular criteria, the foregoing 
results do not warrant the assignment of a compensable rating 
for the veteran's hearing loss.  The results of the 
audiograms in question indicate a designation of Level I for 
each ear.  Based on the veteran's excellent speech 
recognition scores and the decibel average of 45 in the right 
ear and 54 in the left ear at the time of the most recent 
examination in October 2002, Table VI indicates a designation 
of Level I for each ear.  When applied to Table VII, the 
numeric designations of I for each ear translate to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  As noted during the examination, the audiometric 
results were consistent with those recorded at the time of 
the February 2002 examination.  

The Board acknowledges the veteran's complaints, and does not 
dispute that he has hearing loss in each ear, but the overall 
severity of the hearing loss falls short of meeting the 
criteria for the assignment of a compensable rating in 
accordance with the provisions of 38 C.F.R. § 4.85.  

The Board notes that although the Board has considered the 
veteran's assertions that he has problems with hearing and is 
entitled to a higher rating, disability ratings in hearing 
loss cases are assigned by way of a mechanical application of 
the average pure tone threshold and speech percentages to the 
tables furnished in the Rating Schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  As the evaluation of 
hearing loss is based on objective testing, the Board has no 
real discretion in this regard and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  



						(Continued on next page)






For the following reasons, the Board concludes that the 
evidentiary record does not support the assignment of a 
compensable rating for any time frame since the grant of 
service connection with the effective date of August 21, 
2001.  


ORDER

Entitlement to an original compensable rating for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



